Citation Nr: 0402871	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
sacroiliac dysfunction with posteriorly rotated right 
sacroiliac joint, leg length discrepancy of two centimeters.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1976.  The veteran also had National Guard service from 
February 1984 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

For reasons that will become apparent, the issues of 
entitlement to an evaluation in excess of 20 percent for 
sacroiliac dysfunction with posteriorly rotated right 
sacroiliac joint, leg length discrepancy of two centimeters, 
and entitlement to a compensable evaluation for bilateral 
hearing loss will be addressed in the REMAND portion of this 
decision.  These issues are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

The Board notes that in August 2003, the veteran filed a 
claim for increased compensation based on unemployability.  
This matter has not been the subject of a rating action and 
is hereby referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  Depression was not manifested during active military 
service, underwent no increase in severity during service, 
and is not otherwise attributable to active military service.  



CONCLUSION OF LAW

1.  Depression was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim.  The record contains the veteran's service medical 
records, VA treatment records, private treatment records, VA 
examination reports, medical records considered by the Social 
Security Administration, and lay statements.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for depression.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, a RO letter 
dated in February 2001 notified the veteran of the new law 
and provided him with a summary of the evidence already 
received.  The veteran was given the opportunity to submit or 
identify any other evidence relevant to his claim.  In a July 
2003 letter, the RO explained to the veteran what information 
and/or evidence was necessary to support his claims, what 
information and/or evidence was needed from him, what 
information and/or evidence VA would obtain for him, what 
information and/or evidence had already been received, and 
where to send the information or evidence.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Finally, in regard to the issue of entitlement to service 
connection for depression, the Board recognizes that the 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  See Pelegrini v. Principi, 
No. 01-944 (U. S. Vet. App. Jan. 13, 2004).  The initial 
unfavorable RO decision was issued in January 1998, and the 
VCAA was not enacted until November 2000.  Thus, in the 
instant case, it is impossible for the VCAA notice to have 
occurred prior to the initial unfavorable RO decision.  In 
any event, the Board finds no prejudice to the veteran as he 
was notified of the VCAA shortly in February 2001.  The 
veteran was also notified of additional evidence and/or 
information needed to support his claim in a July 2003 RO 
letter.  Therefore, the Board finds no prejudice in 
proceeding with this appeal, as the requirements of the VCAA 
have been substantially met to the extent possible.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Analysis

In April 1997, the veteran filed a claim seeking entitlement 
to service connection for depression.  A review of the record 
reflects that the veteran's service medical records are 
silent for any complaints, treatment, or diagnoses related to 
depression.  In his May 1972 Report of Medical History, the 
veteran denied currently or previously experiencing 
depression, excessive worry, loss of memory, or nervous 
trouble of any sort.  On separation examination in March 
1975, the veteran's systems were clinically evaluated as 
normal.  In his March 1975 Report of Medical History, the 
veteran denied currently or previously experiencing 
depression, excessive worry, loss of memory, or nervous 
trouble of any sort.  A January 1988 Report of Medical 
History also reflects that the veteran denied currently or 
previously experiencing depression, excessive worry, loss of 
memory, or nervous trouble of any sort.  

An April 1994 physician's certification of disability 
reflects a diagnosis of schizophrenia disorder, 
undifferentiated, chronic.  Private mental health records 
dated from 1994 to 1997 demonstrate diagnoses of depression 
and depressive disorder.  A March 1997 private medical 
evaluation reflects that the veteran reported being nervous 
and often depressed.  The veteran reported feeling pretty low 
since his divorce and problems with visitation.  The examiner 
opined that the veteran had been somewhat depressed since his 
divorce.  A relevant diagnosis of schizophrenic disorder, 
chronic, undifferentiated in type with a strong affective 
component was noted.  

A June 1997 statement from the veteran's mother states that 
the veteran was nervous and that he seemed to have a nervous 
breakdown during military service.  Upon VA mental 
examination dated in November 1997, the veteran denied any 
psychiatric treatment while in service.  He reported being 
depressed on a daily basis since his divorce in 1980.  He 
also stated that he was anxious and depressed occasionally 
during service, but he slept well and did not feel depressed 
enough to receive any treatment.  On mental status 
examination, the veteran seemed somewhat anxious.  He 
described a depressed mood almost everyday since 1980 as well 
as insomnia, low energy, and fatigue.  The examiner noted 
that the veteran appeared to meet the criteria for a 
dysthymic disorder, but did not describe symptoms of major 
depression.  A relevant diagnosis of history of dysthymic 
disorder since 1980 was noted.  Family concerns were noted as 
a moderate stressor.  

VA treatment records dated from 1997 to 1998 demonstrate 
diagnostic impressions of depression.  An August 1998 social 
work note reflects that the veteran reported being mildly 
depressed since his divorce in 1980.  A December 1998 
statement from the veteran's sister states that the veteran 
seemed unsettled with periods of depression when he returned 
from military service in Thailand.  Private treatment records 
dated from 1998 to 1999 reflect relevant diagnoses of 
depression.  

Upon VA general medical examination dated in December 1999, 
the veteran reported being treated for depression and his 
nerves.  A relevant diagnosis of depression was noted.  VA 
treatment records dated from 1999 to 2000 demonstrate 
relevant notations of depression.  Private treatment records 
dated in 2000 reflect relevant diagnoses of depression.  Upon 
VA mental examination dated in May 2000, the veteran reported 
taking medication for depression because he was unsettled.  
The veteran initially reported that he first became depressed 
while serving on active duty.  The examiner noted that later 
in the examination the veteran reported his depression began 
when he was divorced from his wife in 1980.  The examiner 
concluded it was highly unlikely that the veteran had 
schizophrenia.  The examiner opined that the veteran had 
chronic moderate grade depression consistent with a diagnosis 
of dysthymic disorder, along with a nonspecific anxiety 
disorder.  The examiner noted that the veteran also had a 
mixed personality disorder with predominant paranoid and 
schizoid features.  A relevant diagnosis of dysthymic 
disorder and anxiety disorder was noted.  

Upon VA mental examination dated in November 2000, the 
examiner noted that the veteran's claims folder had been 
reviewed.  The veteran's behavior was constructive and 
essentially appropriate, but he did display unusual facial 
grimaces and body movements during the interview.  The 
examiner noted that the record clearly indicated the veteran 
was a social isolate as an adolescent.  It was noted that the 
veteran reported feeling somewhat depressed while serving on 
active duty in Thailand, but the depressive symptoms were 
never so problematic that he considered seeking treatment.  
The examiner also noted that in a January 2000 letter to the 
RO, the veteran reported being depressed when he entered 
military service and that it had worsened since he got out of 
service.  The examiner noted that the veteran indicated no 
exacerbation of symptoms during service.  The examiner stated 
that he concurred virtually completely with the conclusions 
in the May 2000 VA mental examination report in that the 
veteran almost certainly had a personality disorder of long 
duration which began to be manifested during adolescence and 
exacerbated at the time of his divorce in 1980 without full 
remission since that time.  The examiner opined that there 
appeared to have been no identifiable exacerbation of 
symptoms during his period of active military duty, although 
symptoms of an underlying personality disorder persisted.  
The examiner noted that the veteran continued to display 
evidence of a personality disorder of moderate to severe 
magnitude.  He noted that the reported dysthymic and anxiety 
symptoms might well be manifestations of the character 
disorder and not separate conditions.  The examiner stated 
there was no substantial evidence to support a diagnosis of 
schizophrenia.  The veteran's schizoid symptoms were noted as 
more easily and appropriately subsumed under the diagnosis of 
personality disorder.  His present behavioral peculiarities 
and reduced coping capacity were noted as very characteristic 
of persons with that type of personality disorder.  The 
examiner opined that it was highly unlikely that the 
veteran's military service had any significant impact on the 
origin or development of his psychiatric condition.  The 
examiner noted that personality disorders develop at an early 
age and continue throughout an individual's lifetime and 
there was ample evidence of that in this case.  The examiner 
opined that events during the veteran's military service 
appear to have had little, if any, actual negative effect on 
him.  The upsetting effects of his divorce, which occurred 
years after his military service, appear to have had a far 
greater negative impact on his previously existing 
psychological pathology than any or all of his military 
experiences combined.  A relevant diagnosis of dysthymic 
disorder and anxiety disorder was noted.  

VA treatment records dated from 2001 to 2003 demonstrate 
relevant diagnoses of depression.  A May 2002 statement from 
the veteran's sister states that the veteran changed a lot 
during his military service.  She stated that he had a 
possible nervous breakdown sometime after his discharge.  She 
also stated that exemplified symptoms of extreme depression 
during his marriage and divorce.  A June 2002 statement from 
a fellow comrade in the National Guard states that the 
veteran seemed nervous and depressed most of the time.  A 
September 2002 statement from the veteran's brother stated 
that the veteran had problems with his nerves when he got out 
of military service.  Private mental health records dated 
from 2002 to 2003 demonstrate relevant diagnoses of dysthymic 
disorder and generalized anxiety disorder.

As previously noted, the veteran in this action is seeking 
entitlement to service connection for depression.  Basic 
entitlement to disability compensation may be established for 
a disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
connotes many factors but basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Certain chronic disabilities 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Service connection may also be established for a preexisting 
injury or disease based on aggravation where there is an 
increase in disability during active military service.  See 
38 U.S.C.A. § 1153.  The applicable law and regulations 
expressly exclude from aggravation any increase in disability 
attributable to the natural progress of the preexisting 
disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. The 
United States Court of Appeals for the Federal Circuit has 
held that 38 U.S.C.A. § 1153 requires an increase in the 
severity of a preexisting condition, as distinguished from 
the mere recurrence of manifestations of the pre-service 
condition, in order to establish service connection for a 
preexisting injury or disease on the basis of aggravation.  
See Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  
Therefore, an increase in disability may not be assessed in 
terms of a temporary flare-up or a passing change in 
symptoms.  Merely temporary or intermittent flare-ups during 
service of a pre- existing disease or injury are not 
sufficient to constitute aggravation while in military 
service.  Hunt v. Derwinski, 
1 Vet. App. 292 (1991); Maxon v. West, 12 Vet. App. 453 
(1999).

Following a thorough review of the evidence of record, the 
Board concludes that service connection for depression is not 
warranted.  The veteran's service medical records are silent 
for any treatment or diagnoses related to depression, and on 
separation from service the veteran denied any current or 
previous problems with depression.  Additionally, although 
the medical evidence demonstrates that the veteran has been 
diagnosed with a mental disorder since 1994, there is no 
medical evidence demonstrating a causal connection between 
the veteran's depression and his active military service.  
The private treatment records identified by the veteran 
demonstrate treatment for depression but provide no 
information or findings regarding etiology.  In fact, the 
veteran has reported on several occasions that his depression 
began after his divorce in 1980, several years after his 
discharge from active military service.  

The Board recognizes that the veteran has also reported that 
he began to feel depressed during his military service in 
Thailand; however, those statements are not supported by his 
service medical records or any medical evidence.  
Furthermore, the November 2000 VA examiner opined that it was 
highly unlikely that the veteran's military service had any 
significant impact on the origin or development of his 
psychiatric condition.  He also opined that there appeared to 
have been no identifiable exacerbation of symptoms during his 
period of active military service, although symptoms of an 
underlying personality disorder persisted.  The Board notes 
that congenital or developmental defects, such as refractive 
error of the eye, personality disorders and mental 
deficiency, are not diseases or injuries within the meaning 
of applicable regulations.  38 C.F.R. § 3.303(c).

The Board also recognizes that the veteran has submitted 
statements from his mother, sister, brother, and a National 
Guard comrade in support of his claim.  However, although the 
veteran and his friends and family are competent to testify 
as to his symptomatology, as lay persons they are not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, the medical evidence does not support the veteran's 
claim of entitlement to service connection for depression, as 
it does not demonstrate the incurrence or aggravation of a 
mental disability, claimed as depression, during military 
service.  The November 2000 VA medical examination 
demonstrates that the veteran suffers from a personality 
disorder that was present prior to service and that there was 
no increase in severity during service.  There is no medical 
evidence or opinion to the contrary.  Based on these findings 
and following a full review of the record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
depression.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination as to this 
issue.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for depression is denied.



REMAND

The veteran is service-connected for sacroiliac dysfunction 
with posteriorly rotated right sacroiliac joint, leg length 
discrepancy of two centimeters, currently evaluated as 20 
percent disabling, and for bilateral hearing loss, currently 
evaluated as noncompensable.  He is currently seeking 
entitlement to increased evaluations of these disabilities.  
The veteran's representative has alleged that a remand of 
these issues is necessary for new VA examinations.  The 
veteran's representative asserts that the February 2003 VA 
spine examination is inadequate because the claims folder was 
not available for the examiner's review.  The veteran's 
representative also asserts that the January 2003 VA audio 
examination is inadequate because the claims folder was not 
available for review and because the examination report 
contains two sets of testing results with a handwritten note 
indicating that one set of test results are from another 
veteran.  

The Board notes that the veteran's service-connected 
sacroiliac dysfunction with posteriorly rotated right 
sacroiliac joint, leg length discrepancy of two centimeters, 
is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which contemplates limitation of motion of the lumbar 
spine.  However, during the pendency of the veteran's appeal, 
the regulations governing the evaluation of the spine were 
revised.  See 68 Fed. Reg. 51454-51456 (August 27, 2003).  
The regulation governing the evaluation of intervertebral 
disc syndrome was also revised.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The RO has not considered the revised 
rating criteria in evaluating the veteran's service-connected 
disability.  Furthermore, as noted by the veteran's 
representative, the veteran's claims folder was not made 
available to the examiner upon VA examination of the spine in 
February 2003.  Thus, the Board concludes that a REMAND of 
this matter is necessary to afford the veteran a current and 
adequate medical examination and for review of his service-
connected disability under the revised criteria.  

Likewise, the January 2003 VA audio examination was conducted 
without the veteran's claims folder and the examination 
report does appear to contain the results of audio testing 
from another veteran in addition to that of this veteran.  
Accordingly, in order to exclude any possible due process 
violation, the Board concludes that a REMAND of this issue 
necessary to afford the veteran a proper and adequate medical 
examination.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the current 
nature and severity of his service-
connected sacroiliac dysfunction with 
posteriorly rotated right sacroiliac 
joint, leg length discrepancy of two 
centimeters.  The veteran's claims folder 
should be made available to the examiner 
prior to the examination and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed and the 
findings reported in detail, including 
range of motion testing.  The examiner is 
requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  

To the extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should 
specifically identify any evidence of 
neuropathy due to the service-connected 
disability.  

A complete rationale for all opinions 
expressed should be provided.  

2.  The veteran should be afforded a VA 
specialist examination of his service-
connected bilateral hearing loss.  The 
veteran's claims folder should be made 
available to the examiner prior to the 
examination and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  All 
appropriate testing should be completed 
and the findings reported in detail.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should undertake any 
other additionally indicated development 
and readjudicate the veteran's claims of 
entitlement to a compensable evaluation 
for bilateral hearing loss and 
entitlement to an evaluation in excess of 
20 percent for sacroiliac dysfunction 
with posteriorly rotated right sacroiliac 
joint, leg length discrepancy of two 
centimeters.  This should include any 
further notification or development 
appropriate pursuant to the VCAA.  The RO 
should consider both the former and the 
current criteria for evaluating the 
spine.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement had been 
filed, remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



